Name: Commission Regulation (EEC) No 1464/93 of 15 June 1993 amending Regulation (EEC) No 230/93 opening an invitation to tender for the refund for the export of maize
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 6 . 93 Official Journal of the European Communities No L 144/5 COMMISSION REGULATION (EEC) No 1464/93 of 15 June 1993 amending Regulation (EEC) No 230/93 opening an invitation to tender for the refund for the export of maize HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 (2) of Regulation (EEC) No 230/93 is hereby replaced by the following : '2. The invitation to tender shall relate to maize for export to the countries in zones I, III (b), VIII (a), to Cuba and to Hungary.' 2. The heading of the Annex to Regulation (EEC) No 230/93 is hereby replaced by the following : 'Weekly invitation to tender for the refund for the export of maize to countries in zones I , III (b), VIII (a) to Cuba and to Hungary.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 230/93 (4), as last amended by Regulation (EEC) No 1257/93 opens an invitation to tender for the refund for the export of maize to countries in zones I, III (b), VIII (a) and to Cuba ; whereas, given the present situation Hungary should be included in the destinations for this invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p . 1 . O OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 27, 4. 2. 1993, p . 20. 0 OJ No L 128, 26. 5. 1993, p. 8 .